DETAILED ACTION
This Office Action is in response to Application 17/002,986 filed on 08/26/2020.
In the instant application, claims 1, 11 and 17 are independent claims; Claims 1-21 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 08/26/2020 are acceptable.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/15/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2020, 12/14/2020, 1/20/2021 and 08/10/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 fails to further limit the subject matter of claim 1 as the claim 11 recite “an inspection control system, comprising: the display control system according to claim 10”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-10, claims 1-10 recite "the system” in several lines of each claim. There is insufficient antecedent basis for this limitation in the claim. Claims 1-10 should recite “the display control system …”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-21 describes “A storage medium storing a program …”. Applicant has failed to define or limit the claimed “storage medium ...” Therefore, it would be reasonable to interpret the claimed “storage medium” to comprise a signal or a carrier wave; neither of which falls into one of the four statutory categories invention.
Allowable Subject Matter
Claims 1-21 are allowable if 35 U.C 112(d), 35 U.S.C 112(b), and 35 U.S.C 101 are resolved.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display control system, an inspection control system, a display control method and a storage medium for welding inspection. The welded members are inspected for whether or not welded portion is joined appropriately. An ultrasonic wave is transmitted from a probe toward the weld portion, and an inspection device verifies the existence or absence of the joint based on the reflected wave.
Independent claims 1, 16, and 17 when considered as a whole, are allowable over the prior art of record.  
The prior arts of record do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 11, and 17. For example, the prior arts do not teach of suggest the steps of “acquiring a tilt of a detector with respect to a weld portion, the detector including a plurality of detection elements arranged along a first arrangement direction and a second arrangement direction, the first arrangement direction and the second arrangement direction crossing each other, the tilt being calculated based on a detection result of a reflected wave obtained by transmitting an ultrasonic wave from the plurality of detection elements, the system displaying a user interface, displaying a symbol and a tolerance range in a region included in the user interface, and updating the display of the symbol in the region according to the acquiring of the tilt, the region spreading two-dimensionally, the symbol indicating the tilt, the tolerance range being of a target value of the tilt.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174